Exhibit 10.2

FORM OF SERIES A PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of
the     th day of January, 2011 by and among Ablaris Therapeutics Inc., a
Delaware corporation (the “Company”), the investor listed on Exhibit A attached
to this Agreement (the “Purchaser”).

The parties hereby agree as follows:

1. Purchase and Sale of Preferred Stock.

1.1 Sale and Issuance of Series A Preferred Stock.

(a) The Company shall adopt and file with the Secretary of State of the State of
Delaware on or before the Initial Closing (as defined below) the Amended and
Restated Certificate of Incorporation in the form of Exhibit B attached to this
Agreement (the “Restated Certificate”).

(b) Subject to the terms and conditions of this Agreement, each Purchaser agrees
to purchase at the Closing and the Company agrees to sell and issue to the
Purchaser at the Closing that number of shares of Series A Preferred Stock set
forth opposite each Purchaser’s name on Exhibit A, at a purchase price of $1.00
per share. The shares of Series A Preferred Stock issued to the Purchasers
pursuant to this Agreement (including any shares issued at the Initial Closing
(the “Initial Shares”) and any Additional Shares, as defined below) shall be
referred to in this Agreement as the “Shares.”

1.2 Closing; Delivery.

(a) The purchase and sale of the Initial Shares shall take place remotely via
the exchange of documents and signatures, at 10:00 a.m., on January     , 2010,
or at such other time and place as the Company and the Purchasers mutually agree
upon, orally or in writing (which time and place are designated as the “Initial
Closing”). In the event there is more than one closing, the term “Closing” shall
apply to each such closing unless otherwise specified.

(b) At each Closing, the Company shall deliver to each Purchaser a certificate
representing the Shares being purchased by such Purchaser at such Closing
against payment of the purchase price therefor by check payable to the Company,
by wire transfer to a bank account designated by the Company, by cancellation or
conversion of indebtedness of the Company to Purchaser, or by any combination of
such methods.

1.3 Sale of Additional Shares of Preferred Stock. After the Initial Closing, the
Company may sell, on the same terms and conditions as those contained in this
Agreement, up to the balance of additional shares of Series A Preferred Stock
(the “Additional Shares”), to one or more purchasers (the “Additional
Purchasers”), provided that (i) such subsequent sale is consummated prior to 90
days after the Initial Closing, (ii) each Additional Purchaser shall become a
party to the Transaction Agreements, (as defined below), by executing



--------------------------------------------------------------------------------

and delivering a counterpart signature page to each of the Transaction
Agreements, (iii) each of the Purchasers is given prior notice of the terms and
timing of such Additional Closing. Exhibit A to this Agreement shall be updated
to reflect the number of Additional Shares purchased at each such Closing and
the parties purchasing such Additional Shares.

1.4 Use of Proceeds. In accordance with the directions of the Company’s Board of
Directors, the Company will use the proceeds from the sale of the Shares for
product development and other general corporate purposes.

1.5 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any partner,
officer, director, member or employee of such Person and any venture capital
fund now or hereafter existing that is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management company with, such Person.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
tradenames, copyrights, trade secrets, domain names, information and proprietary
rights and processes, similar or other intellectual property rights, subject
matter of any of the foregoing, tangible embodiments of any of the foregoing,
licenses in to and under any of the foregoing, in any and all such cases that
are owned by the Company or used by the Company in the conduct of the Company’s
business as now conducted and as presently proposed to be conducted.

“Registration Rights Agreement” means the agreement between the Company and the
Purchasers dated as of the date of the Initial Closing, in the form of Exhibit C
attached to this Agreement.

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after reasonable investigation of the Company.

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, or results of operations of the Company.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Purchaser” means each of the Purchasers who is initially a party to this
Agreement and any Additional Purchaser who becomes a party to this Agreement at
a subsequent Closing under Section 1.3.



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” means the Series A Preferred Stock of the Company
issued under the terms of the Restated Certificate.

“Shares” means the Initial Shares issued at the Initial Closing and any
Additional Shares issued at a subsequent Closing under Section 1.3.

“Transaction Agreements” means this Agreement and the Registration Rights
Agreement.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser as follows.

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

2.2 Capitalization. All of the outstanding securities of the Company have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws. The authorized capital of
the Company consists, immediately prior to the Initial Closing, of:

(a) 20,000,000 shares of Common Stock, 10,000,000 shares of which are issued and
outstanding immediately prior to the Initial Closing.

(b) 10,000,000 shares of Preferred Stock, 4,000,000 of which have been
designated Series A Preferred Stock, none of which are issued and outstanding
immediately prior to the Initial Closing. The rights, privileges and preferences
of the Preferred Stock are as stated in the Restated Certificate and as provided
by the general corporation law of the jurisdiction of the Company’s
incorporation.

(c) Except for (A) the conversion privileges of the Shares to be issued under
this Agreement, and (B) the rights provided in the Registration Rights
Agreement, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal or similar rights)
or agreements, orally or in writing, to purchase or acquire from the Company any
shares of Common Stock or Series A Preferred Stock, or any securities
convertible into or exchangeable for shares of Common Stock or Series A
Preferred Stock.

(d) The Company is under no obligation, including, but not limited to, under its
stock purchase agreements or stock option documents, to accelerate vesting (or
lapse a repurchase right) or make other changes in the vesting provisions or
other terms of any agreement or understanding upon the occurrence of any event
or combination of events.



--------------------------------------------------------------------------------

2.3 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.

2.4 Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Shares has been taken or will be taken prior to the Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.

2.5 Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser. Assuming the accuracy of the representations of
the Purchasers in Section 3 of this Agreement and subject to the filings
described in Section 2.6(ii) below, the Shares will be issued in compliance with
all applicable federal and state securities laws. The Common Stock issuable upon
conversion of the Shares has been duly reserved for issuance, and upon issuance
in accordance with the terms of the Restated Certificate, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Transaction Agreements, applicable
federal and state securities laws and liens or encumbrances created by or
imposed by a Purchaser.

2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

2.7 Litigation. There is no action, suit, proceeding or investigation by or
against the Company pending or which the Company intends to initiate.



--------------------------------------------------------------------------------

2.8 Intellectual Property. The Company possesses, or will possess at Closing,
sufficient and enforceable legal rights to such Company Intellectual Property as
necessary for the operation of the Company’s business as now conducted and as
presently proposed to be conducted and possesses sufficient and enforceable
legal rights to all Company Intellectual Property licensed to the Company as
necessary for the operation of the Company’s business as now conducted and as
presently proposed to be conducted, and without any known conflict with, or
infringement of, the rights of others. The Company has not received any written
communications alleging that the Company has violated or, by conducting the
Company’s business, would violate any of the patents, trademarks, service marks,
tradenames, copyrights, trade secrets, mask works or other proprietary or
intellectual property rights or processes of any other Person. To the Company’s
knowledge, it will not be necessary to use any inventions of any of its
employees or consultants (or persons it currently intends to hire) made prior to
their employment by the Company. Each employee and consultant has assigned to
the Company all intellectual property rights he or she owns that are related to
the Company’s business as now conducted and as presently proposed to be
conducted.

2.9 Compliance with Other Instruments. The Company is not in violation or
default of any provisions of its Restated Certificate or Bylaws, or, to its
knowledge, of any provision of federal or state statute, rule or regulation
applicable to the Company, the violation of which would have a Material Adverse
Effect.

2.10 Agreements; Actions.

(a) Except for the Transaction Agreements and the M.D. Anderson License, there
are no agreements, understandings, instruments, contracts or proposed
transactions to which the Company is a party or by which it is bound that
involve material obligations (contingent or otherwise) of, or payments to, the
Company.

(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or (iii) made any loans
or advances to any Person.

2.11 Rights of Registration. Except as provided in the Registration Rights
Agreement, the Company is not under any obligation to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding securities.

2.12 Absence of Liens. The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets.

2.13 Disclosure. The Company has made available to the Purchasers all the
information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares. To the Company’s
knowledge, no representation or



--------------------------------------------------------------------------------

warranty of the Company contained in this Agreement, and no certificate
furnished or to be furnished to Purchasers at the Closing contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. It is understood that this
representation is qualified by the fact that the Company has not delivered to
the Purchasers, and has not been requested to deliver, a private placement or
similar memorandum or any written disclosure of the types of information
customarily furnished to purchasers of securities.

3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

3.1 Authorization. The Purchaser has full power and authority to enter into the
Transaction Agreements. The Transaction Agreements to which such Purchaser is a
party, when executed and delivered by the Purchaser, will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable
federal or state securities laws.

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Shares to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

3.4 Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the



--------------------------------------------------------------------------------

Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Shares, or the Common Stock into which it may be converted, for
resale except as set forth in the Registration Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

3.5 No Public Market. The Purchaser understands that no public market now exists
for the Shares, and that the Company has made no assurances that a public market
will ever exist for the Shares.

3.6 Legends. The Purchaser understands that the Shares and any securities issued
in respect of or exchange for the Shares, may bear one or all of the following
legends:

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(b) Any legend set forth in, or required by, the other Transaction Agreements
and any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

3.7 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

3.8 Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), such Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. Such Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

3.9 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.



--------------------------------------------------------------------------------

3.10 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. Each Purchaser
agrees that no Purchaser nor the respective controlling Persons, officers,
directors, partners, agents, or employees of any Purchaser shall be liable to
any other Purchaser for any action heretofore or hereafter taken or omitted to
be taken by any of them in connection with the purchase of the Shares.

3.11 Residence. If the Purchaser is an individual, then the Purchaser resides in
the state or province identified in the address of the Purchaser set forth on
Exhibit A; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is identified in the address or addresses of the
Purchaser set forth on Exhibit A.

4. Conditions to the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to purchase Shares at the Initial Closing are subject to the
fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:

4.1 Representations and Warranties; Performance. The representations and
warranties of the Company contained in Section 2 shall be true and correct in
all material respects as of such Closing, except that any such representations
and warranties shall be true and correct in all respects where such
representation and warranty is qualified with respect to materiality.
Performance. The Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Company on or before such
Closing.

4.2 Transaction Agreements. The Company and each Purchaser (other than the
Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder) and the other stockholders of the Company named as parties thereto
shall have executed and delivered the Transaction Agreements.

4.3 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

4.4 M.D. Anderson License. The Patent and Technology License by and between the
Board of Regents of the University of Texas System, on behalf of the University
of Texas M. D. Anderson Cancer Center and Arrowhead Research Corporation, shall
have been fully executed and delivered to the Company (the “M.D. Anderson
License”).



--------------------------------------------------------------------------------

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchasers at the Initial Closing are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

5.1 Representations and Warranties; Performance. The representations and
warranties of each Purchaser contained in Section 3 shall be true and correct in
all material respects as of such Closing. The Purchasers shall have performed
and complied with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by them on or before such Closing.

5.2 Transaction Agreements. The each Purchaser and the other stockholders of the
Company named as parties thereto shall have executed and delivered the
Transaction Agreements.

5.3 M.D. Anderson License. The M. D. Anderson license shall have been fully
executed and delivered to the Company.

6. Miscellaneous.

6.1 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

6.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

6.3 Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

6.4 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 6.6. If notice is given to
the Company, a copy shall also be sent to Goodwin Procter LLP, Three Embarcadero
Center, 24th Floor, San Francisco, CA 94111 Attn: Ryan Murr.

6.5 Amendments and Waivers. Except as set forth in Section 1.3 of this
Agreement, any term of this Agreement may be amended, terminated or waived only
with the written consent of the Company and (i) the holders of at least a
majority of the then-outstanding Shares or (ii) for an amendment, termination or
waiver effected prior to the Initial Closing, Purchasers obligated to purchase a
majority of the Shares to be issued at the Initial



--------------------------------------------------------------------------------

Closing. Any amendment or waiver effected in accordance with this Section 6.5
shall be binding upon the Purchasers and each transferee of the Shares (or the
Common Stock issuable upon conversion thereof), each future holder of all such
securities, and the Company.

6.6 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

6.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

6.8 Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

6.9 Dispute Resolution. Any unresolved controversy or claim arising out of or
relating to this Agreement, except as (i) otherwise provided in this Agreement,
or (ii) any such controversies or claims arising out of either party’s
intellectual property rights for which a provisional remedy or equitable relief
is sought, shall be submitted to arbitration by one arbitrator mutually agreed
upon by the parties, and if no agreement can be reached within thirty (30) days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in
Pasadena, California, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the California
Code of Civil Procedure, the arbitrator shall be required to provide in writing
to the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled. Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the Central District of California or any court
of the State of California having subject matter jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

COMPANY: By:  

 

Name:  

 

  (print) Title:  

 

Address:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

PURCHASERS:

 

(Print Name of Purchaser) By:  

 

No. Shares Purchased:  

 

Name:  

 

(print) Title:  

 

Address:  

 

 

Telephone:  

 

Email:  

 

[SIGNATURE PAGE FOR PURCHASE AGREEMENT]